DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        LEE ELLEN DASCOTT,
                             Appellant,

                                     v.

                  PALM BEACH COUNTY, FLORIDA,
                           Appellee.

                              No. 4D21-2253

                         [November 23, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Jessica    Ticktin,    Judge;    L.T.    Case     No.
502006CA010269XXXXMBAE.

  Lee Ellen Dascott, West Palm Beach, pro se.

  Helene C. Hvizd, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.